IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-50145
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

GARY L. TROLLINGER,

                                          Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-95-CR-94
                        - - - - - - - - - -
                           April 17, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Gary L. Trollinger appeals his conditional guilty-plea

conviction for felon in possession of a firearm in violation of

18 U.S.C. § 922(g)(1).    He argues that Congress exceeded its

authority under the Commerce Clause and the Tenth Amendment in

enacting § 922(g)(1).    Trollinger’s claims are without merit.   We

have held that § 922(g)(1) is constitutionally valid under the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50145
                               - 2 -

Commerce Clause.   United States v. Rawls, 85 F.3d 240 (5th Cir.

1996).   As to the Tenth Amendment claim, Trollinger has not

demonstrated error, plain or otherwise.   United States v. Olano,

507 U.S. 725, 731-37 (1993).

     AFFIRMED.